 I am glad indeed to have this early opportunity to congratulate Mr. Thorn on behalf of New Zealand on his election as President. New Zealand's relationship with Western Europe is of great importance historically and because of our close trade links, which we intend to preserve. We have been involved in negotiations with the European Economic Community which are basic to the well-being of our people. For the spirit of friendly understanding in which these negotiations have been conducted, New Zealand owes a great deal to him personally. We are confident that the same competence and understanding will distinguish Mr. Thorn's present term of high office. He can be assured of our fullest co-operation in his difficult task.
216.	This thirtieth year of the existence of the United Nations has been a year of unprecedented economic and social activity. It has been a year when more than half of the world's population, that half which consists of women, has been reasserting its unanswerable claim to equal status and opportunity with men. For far too long women have been forced to carry an undue burden of the world's poverty and prejudice. And for them, quite rightly, words are no longer enough.
217.	It has been a year also in which the poorer developing nations have been pursuing with great
vigor their unanswerable claims to fairer terms of trade to enable them to earn a better life for their own people. And for them, quite rightly also, words are no longer enough.
218.	The shocks and economic pains of the last two years have shown as never before the urgent necessity for practical steps to achieve change, Nations which for long have called for a new economic order are now at last being joined by others which are realizing that change is in their interests also. The growing interdependence of all nations is more apparent. We welcomed the general political commitment to change firmly and unanimously adopted at the seventh special session. We welcomed the new spirit of conciliation and compromise. Even more, we welcomed the obvious strong determination to go beyond words and votes and get down to practical action. The effectiveness of the United Nations will be judged not by its words, votes or hopes, but by its practical achievements in helping to bring about a better life. The record of words and resolutions of 30 years of United Nations existence would fill many warehouses; but the practical achievements can be quickly listed. So we must achieve a better balance, a balance that would provide new life to the United Nations and justifiable new hope to the peoples of the world,
219.	The next steps are crucial. We now have a map showing the possible roads to the objective of a new world economic order. But the new rules of the road must be worked out and agreed upon to ensure that fast travelers do not monopolize the highways. Those who started late and those who wish to travel more slowly must have their fair share of the road also. They must be given the right of way at times so that they, too, can reach the destination that they desire for themselves. Difficult economic and political decisions will have to be made by developing and developed countries alike. It will take a new political will assisted by popular backing for the measures that are necessary in the wider interest. A task as far-reaching as this will never be easy; it never has been, nor will it ever be so. But, at least, we are committed to try.
220.	Last year, on behalf of my Government, I stressed the folly of squandering vast resources on the armaments race, which is now estimated to cost $300,000 million a year over $75 for every man, woman and child living on this earth. This is a frightening thought, when we know that over 1,000 million people have less than $200 a year to live on. It is an appalling waste of resources considering the desperate need to use all the skill and capital investment available for developing new sources of energy to help provide the increasing supply of food that is urgently needed to prevent much of the world's population growing, up with stunted bodies and minds.
221.	The ever-growing trade in arms is another intensely disturbing development. Arms must not be treated as a normal means of earning money for the export trade. Those nations which contribute to the $20,000 million total of the world's arms trade surely bear a heavy responsibility to review their arms sales policies. This needs to be done on a joint basis for at present we find countries sheltering behind the sad argument that if they do not supply arms some competitor will.
222.	My country views with special concern the constant growth of nuclear weaponry, with all its unthinkable consequences. And now as never before we require urgent agreement on a comprehensive test-ban treaty, a treaty that will put an end for all time to the further development and testing of new and even more terrible methods of mass destruction. But, beyond that, we need measures that will actually stop and reverse the build-up of nuclear weapons.
223.	The New Zealand Government acknowledges with satisfaction the decision taken by the French Government a year ago to end its Program of testing nuclear weapons in the atmosphere, of which due note was taken by the International Court of Justice in its decision last year. We, the Government of New Zealand, acknowledge with satisfaction the decision of the French Government at that time. At the same time, let it be clear that New Zealand regrets that all nuclear-weapon States continue to test nuclear weapons, whether in the atmosphere or underground.
224.	We regret that a number of States with the capacity to develop nuclear weapons have not yet signed the non-proliferation Treaty. We regret the unwillingness of some countries to agree to international control and supervision of peaceful nuclear explosions.
225.	We believe we must have a comprehensive test- ban treaty. We believe that all countries must ratify and carry out the non-proliferation Treaty. Each day that passes when those steps are not achieved, more and more people view the continued piling up of nuclear arms with fear and horror. But if those steps were taken, it would help create the confidence on which greater measures of disarmament would be built.
226.	As long as there is no comprehensive test-ban agreement, as long as there is no visible sign of progress towards such an agreement, it is natural that groups of like-minded neighboring States should try to reduce the legitimate anxieties of their peoples. New Zealand is attempting to do this by approaching the problem of nuclear disarmament on a partial and regional basis.
227.	A remarkable feature of the disarmament debate at the twenty-ninth session was the upsurge of interest in nuclear-free zones. At the Review Conference to the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons held at Geneva last May the value of this approach was fully recognized in the Conference's Final Declaration [A IC. 111068, annex /}. The Secretary-General, in an important passage in the introduction to his report this year, emphasized that nuclear-weapon free zones provide the best and easiest means by which those States which neither possess nor want to possess these weapons can, by their own initiative, interest and effort, ensure the total absence of nuclear weapons from their territories and enhance their mutual security [Aj 10001 lAikl.I, sect. VIII].
228.	As the Secretary-General pointed out, the Latin American countries have already made substantial progress towards this objective in a large and populated part of the globe [ibid.]. For some years my Government has believed that the independent and self-governing nations of the South Pacific might emulate the example of their Latin American neighbors in an adjoining area. Although the South Pacific contains a vast expanse of ocean, it also comprises many islands and the inhabitants of these islands are deeply concerned about the nuclear threat. Last July, the idea of a nuclear-weapon-free zone was discussed further at the South Pacific Forum by the Heads of Government of Australia, the Cook Islands, Fiji, Nauru, New Zealand, Niue, Tonga, Western Samoa and Papua New Guinea, whose independence and forthcoming membership in this Organization we greatly welcome. These nine South Pacific countries agreed unanimously that the concept of a nuclear- free zone in the South Pacific should be studied further and that, as a first step, the General Assembly should be asked to endorse the concept of such a zone. Accordingly, two members of the Forum which are also Members of the United Nations, Fiji and New Zealand, have proposed for this session an item on the establishment of a nuclear-weapon-free zone in the South Pacific [item 120], We appreciate that it is a complex question, and we are, of course, anxious to consult all countries which might be affected by the proposal. This process of consultation has already begun.
229.	We hope that Members will recognize this proposal as a positive response to a widespread desire to extend the application of the nuclear-weapon-free zone concept, and we ask you to accept this action as contribution to nuclear disarmament and the strengthening of peace. It is on that basis that I ask with confidence for the support of all Members of this Organization .
230.	The house of peace will be constructed from many building blocks. The great Powers have offered us no final blueprint. Sometimes we have no choice but to start building, setting some blocks in place without knowing precisely what the final structure will look like. But we do believe that all who can must start building those blocks now, in the knowledge that they will ultimately be used to build the house of peace that we all seek. My Government, for its part, will support any constructive proposal which offers the prospect of early progress towards disarmament.
231.	My Government regrets that the question of the admission of new Members to the United Nations has again become a matter of controversy. The early history of this matter was an unhappy one: for many years, well qualified applicants were denied admission through the use or, rather, the abuse of the veto power. Eventually, a large number of longstanding applicants were admitted together, in what was described at the time as a "package deal". What was done then strained the provisions of the Charter, but my country actively worked for a positive result, believing that it was intolerable to exclude qualified applicants indefinitely and that exceptional measures were required to solve the problem.
232.	After the log-jam was broken in 1955, applications, for the most part, were dealt with promptly and on their individual merits; a large number of new Members were admitted without difficulty. The divided States Germany, Korea and Viet Nam  were the main exceptions, and they were recognized as a special problem. Then, just two years ago, the two Germanys were admitted simultaneously. We hoped that this welcome development would be followed by agreed solutions in respect of Korea and, following a peace settlement, in respect of Viet Nam. Unhappily, this has not proved possible. On the contrary, a situation has arisen which seems likely to provoke more controversy and bitterness and which could delay for a long time the admission of several countries which should be Members.
233.	I wish therefore to describe my Government's general attitude towards the question of membership in the present situation. We believe that applications should be dealt with in accordance with the principle of universality. It is true that the present membership provisions of the Charter do not reflect that principle as clearly as we believe they should. In our view, membership in the United Nations is primarily a duty. Membership imposes important obligations, and no sovereign, independent State should be prevented from assuming them.
234.	That is not the only consideration. Membership also exposes countries to the cross-currents of international opinion; it can help to reconcile different views, or at least moderate them; and the benefits of all this can not be lightly disregarded.
235.	My Government therefore favors the admission of North Viet Nam, South Viet Nam, North Korea and South Korea, even though reunification may remain the ultimate objective or even a priority objective in those countries. We recognize that North Korea is not at present pressing its application, which it first submitted some 25 years ago. But that is not a valid reason, we believe, for not admitting South Korea. There has been criticism of one of the permanent members of the Security Council for linking the application of South Korea with those of North and South Viet Nam. But if that approach is to be deprecated, then equally so is the attitude of those who insist that an application from South Korea can be considered only in conjunction with an application from North Korea in other words, that both States must apply together. If linking is wrong in the one case, it is equally wrong in the other. My Government regrets that the Security Council did not approve the applications of North and South Viet Nam. We hope it will reconsider their applications and consider that of South Korea as well at an early date.
236.	My Government believes that in order to bring about universality the Charter provisions concerning admission should be simplified. In our view, the unanimity rule should not be applicable to membership applications in the Security Council and should be replaced by a suitable qualified majority. The criteria for admission should be the generally accepted criteria of independent statehood.
237.	There is a further consequence of our philosophy of universality, and this concerns Members which do not live up to their Charter obligations. In my country's view, the philosophy of universality is opposed to the tendency which has recently become evident to invoke the expulsion provision in Article 6 of the Charter. We regard expulsion as a last resort, and one of doubtful practical value. It would be a substantial improvement if provision could be made for a variety of sanctions against a Member which persistently violated the Charter, including suspension from the exercise of some or all of the rights and privileges of 
membership. The Member wh.ch is subjected to these measures should not, however, be relieved of the obligations of membership. In our view, that is a serious drawback to the present expulsion provision.
238.	New Zealand is a firm supporter of the process of decolonization and of the principles of racial equality enshrined in the Charter. During the past year we have followed the developments in southern Atrica with close concern. My Prime Minister welcomed the opportunity to discuss the situation in southern Africa with the Heads of Government of the African countries which are members of the Commonwealth when the Commonwealth Heads of Government met in Kingston in May. New Zealand fully subscribed to the views expressed by Commonwealth Prime Ministers, including those relating to sanctions against the illegal regime in Southern Rhodesia and on the question of aid to the many indigenous peoples of southern Africa.
239.	In southern Africa there has been since last year's session of the Assembly encouraging progress in some areas, but disquieting developments in other areas, and in still other areas a disheartening lack of forward movement.
240.	Following the admission to the United Nations a year ago of the first Portuguese colony to be liberated, Guinea-Bissau, three more newly independent African States which were formerly under Portuguese rule have now taken their place among us. I take this opportunity to say a special word of welcome to the representatives of those countries. My country is conscious of the special problems which these new Governments face after a long period of struggle for their freedom and independence.
241.	The decolonization of Portugal's African colonies has brought about a fundamental shift in the balance of forces in southern Africa. With this change has come new hope for a solution of the problems of southern Rhodesia and Namibia. In Southern Rhodesia the goal of independence on the basis of majority rule has at times during the year seemed closer. It remains the earnest hope of my Government that this goal will be achieved quickly and peacefully. We trust that the Smith regime will take full advantage of what may well be the last opportunity to achieve a negotiated settlement. As the Commonwealth Heads of Government pointed out at Kingston, if peaceful avenues are blocked by the Smith regime, a stepping-up of armed struggle seems inevitable.
242.	Towards the end of 1974 the Prime Minister of South Africa asked that his Government be given six months to demonstrate its determination to make progress on the issues which caused the Assembly to reject the credentials of the South African delegation at the twenty-ninth session. Those six months have elapsed, and the United Nations is entitled to ask what progress has in fact been made. On the positive side, let us acknowledge that the South African Government played a constructive role in bringing Mr. Smith to the conference table with the leaders of the liberation movements in Southern Rhodesia. On the negative side, I think we must acknowledge that there has been little indication of any intention on the part of the South African Government to abandon its intolerable policy of apartheid. For the non-white majority of its people, South Africa continues to be a police State in which racial discrimination is not simply a matter of ignorance and prejudice but a fundamental doctrine embedded in the basic political and legal system.
243.	South Africa's position in regard to Namibia is equally indefensible. South Africa has no legal claim to the Territory. The situation is a simple one, where the people of Namibia as a whole should be given the opportunity to exercise the right of self-determination as soon as possible under United Nations supervision. In the absence of a change of heart on these issues, South Africa cannot expect to resume its rightful place in the international community.
244.	Since east and south-east Asia is an area of prime concern to New Zealand, I cannot conclude without commenting briefly on some of the important events that have taken place in this region during the past year.
245.	In Indo-China the prolonged military struggle is over. Political power there is in new hands, and whatever views we may hold about this we must all be grateful that the conflict has ended. There are lessons to be learned from the Indo-China experience if we, the international community, are prepared to heed them. It is not recrimination which is called for now, but a spirit of reconciliation and a readiness to help with the task of reconstruction. Some of the international agencies have already been engaged in this task, and their support has been invaluable. My Government is playing its part. We are willing, if so requested, to help with development Programs here as elsewhere without considerations of ideology.
246.	Elsewhere in South-East Asia the changes may not have been as dramatic as they have been in IndoChina. But developments are under way which promise to be just as significant for the region's future. We have been heartened above all by the growth of a genuine regional spirit. This is best seen in the progress of the Association of South-East Asian Nations. The five members of the Association have displayed a sense of cohesion and common purpose in seeking new solutions to old problems. New Zealand has been pleased to offer support, in practical ways, for their collective efforts. We look forward to the day when with them, and with the countries of Indo-China we will work together as a partnership in a wider scheme of regional co-operation, for this is the way ahead.
247.	My Government finds the trends in Asia encouraging. The situation in Korea, however, remains a source of serious concern. The continuing tension there, to which accusation and counter-accusation, threat and counter-threat, contribute, is a relic of another era.
248.	The Korean question has been on the Assembly's agenda for a quarter century. Korea may seem remote to some countries and the history of events there may be growing dim. But in considering this item it would be folly to forget that the interests of many Powers are involved. It has been the scene of a terrible war. With irresponsible handling it could be the scene of another. The supreme interest of the United Nations is peace. It is our duty to make decisions that contribute to peace and reconciliation rather than to insecurity and continued bitterness. It is my Government's earnest hope that this year a solution will be found that is acceptable to all parties and particularly, of course, to the two Korean States. If such a solution requires that the United Nations Command be dissolved, then we have a responsibility to ensure that adequate arrangements remain to safeguard peace and the well-being of the Korean people.
249.	In conclusion, the general debate with which we open each session of the General Assembly gives each Member small or large, poor or rich an equal opportunity to speak out honestly and frankly on matters it regards of vital concern. Indeed, it is more than an opportunity; it is a right and a responsibility. Each Member equally has a responsibility to help solve the problems facing the United Nations, and to contribute a share of the needed resources in proportion to its means. New Zealand has spoken out on the issues of most concern to us. I renew our pledge to play our part in finding fair and constructive solutions.


